                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                                No. 5:12-CR-353-D



UNITED STATES OF M.ffiRICA,                )
                                           )
                 v.                        )              ORDER
                                           )
CHRISTOPHER S. WILSON,                     )
                                           )
                           Defendant.      )


       The United States shall file a response to defendant's motion to amend term of

imprisonment [D.E. 300]. The response is due not later than February 22, 2019.

       SO ORDERED. This '-t.day of January 2019.




                                                   J~S     C. DEVER III
                                                   United States District Judge
